Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00832-CV

Osiela G. VILLARREAL, Individually and as Representative of the Estate of Jose Rodriguez,
Deceased and as Next Friend of Nayeli M. Rodriguez and Noemi M. Rodriguez, Minor Children
                              and Marisela Trevino Rodriguez,
                                         Appellants

                                             v.

                             TROY CONSTRUCTION LLC,
                                     Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2010-CVT-001888-D2
                       Honorable Monica Z. Notzon, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee recover its costs in this appeal from appellants.

       SIGNED October 15, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice